DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to Applicant's amendment filed on 26 September 2022.  Applicant’s amendment on 26 September 2022 amended Claims 1, 7, 16, 19, and 20.  Currently Claims 1, 4-16, and 18-20 are pending and have been examined.  Claims 2, 3, and 17 has been canceled.  The Examiner notes that the 101 has been withdrawn.  

Response to Arguments

Applicant's arguments filed 26 September 2022 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.

Examiner’s Note

The claim recites the combination of additional elements of performing a test utilizing software on the one or more electronic modules and determine the outputs of the electronic system in order to collect diagnostic trouble codes and determine possible locations to be repaired.  The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of interrogating multiple control modules in order to identify the possible locations that need to be repaired which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception. 

Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, 10, 12, 13, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wellman et al. (KR 10-0580806 B1) (hereafter Wellman) in view of Merg et al. (U.S. Patent Publication 2015/0142257 A1) (hereafter Merg).

	Referring to Claim 1, Wellman teaches a method of troubleshooting an electronic system of a vehicle, the method comprising:

receiving a diagnostic trouble code set into a diagnostic system, the diagnostic trouble code set including one or more diagnostic trouble codes (see; Abstract of Wellman teaches receiving a trouble code for diagnostic purposes related to a fault).

receiving wiring circuit specifications, the wiring circuit specifications associating wiring circuits of the electronic system with the connectors of the electronic system (see; Fig. 7 and Fig. 9 of Wellman teaches providing wiring circuits as needed and pg. 9, par. 6 as well as all components).

receiving diagnostic specifications, the diagnostic specifications associating connector pins and wires of the electronic system with possible diagnostic trouble codes (see; pg. 9, par. 5-6 of Wellman teaches receiving diagnostic information related to faults and including wiring and its connection).

displaying at least one possible repair location of the set of possible repair locations (see; Figure 15A and Figure 15B of Brozovich teaches displaying a repair location of needed repair locations).

Wellman does not explicitly disclose the following limitation,

Merg teaches performing a test on one or more electronic control modules of the vehicle, wherein performing the test includes at least one of loading software on the one or more electronic control modules and determining whether the one or more electronic control modules are outputting data via the electronic system (see; par. [0023] and par. [0051]-[0052] of Merg teaches performing a test using a computing device and using software to collect vehicle information including describing the condition of the vehicle, and when in contact with the control modules determine by collecting data if the control modules are providing the necessary data), and
determining a plurality of possible repair locations based on the diagnostic trouble code set, the diagnostic specifications, and the wiring circuit specifications (see; par. [0053] of Merg teaches after collecting information from the vehicle accessing necessary vehicle repair databases to identify repair information relating to the vehicle including, par. [0089] location of failed components associated with the diagnostic trouble code, and par. [0034] providing all necessary wiring diagrams related to the repairs), and
generating a ranking for each possible repair location of the plurality of possible repair locations based on at least one of a probability of a repair being successful, a difficulty of the repair, and an amount of time for completing the repair (see; par. [0091]-[0095] of Merg teaches a ranking of repairs to provide for a detected problem based on a monitored successful fix count (i.e. probability of being successful)), and
selecting at least one possible repair location of the plurality of possible repair locations based on the ranking of each possible repair location of the plurality of possible repair locations (see; par. [0086] of Merg teaches a fix count based on a determination of what part to fix, and par. [0089] the location in the vehicle of the fix based on past experiences); and 
displaying the at least one possible repair location (see; par. [0007] and par. [0018] of Merg teaches the generating of repair information, and par. [0034] a display used to provide repair information to the technician, par. [0089] including the location in the vehicle to provide the repair).

The Examiner notes that Wellman teaches similar to the instant application teaches diagnosing malfunctions in material handling vehicles.  Specifically, Wellman discloses the diagnosing events from a vehicle in order to provide diagnostic information from a measured failure/fault it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Merg teaches providing vehicle repair information based on received vehicle information from the vehicle describing the condition of the vehicle and identify repair information repair information for said vehicle as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Wellman discloses the diagnosing events from a vehicle in order to provide diagnostic information from a measured failure/fault. However, Wellman fails to disclose performing a test on one or more electronic control modules of the vehicle, wherein performing the test includes at least one of loading software on the one or more electronic control modules and determining whether the one or more electronic control modules are outputting data via the electronic system, determining a plurality of possible repair locations based on the diagnostic trouble code set, the diagnostic specifications, and the wiring circuit specifications, generating a ranking for each possible repair location of the plurality of possible repair locations based on at least one of a probability of a repair being successful, a difficulty of the repair, and an amount of time for completing the repair, selecting at least one possible repair location of the plurality of possible repair locations based on the ranking of each possible repair location of the plurality of possible repair locations, and displaying the at least one possible repair location.

Merg discloses performing a test on one or more electronic control modules of the vehicle, wherein performing the test includes at least one of loading software on the one or more electronic control modules and determining whether the one or more electronic control modules are outputting data via the electronic system, determining a plurality of possible repair locations based on the diagnostic trouble code set, the diagnostic specifications, and the wiring circuit specifications, generating a ranking for each possible repair location of the plurality of possible repair locations based on at least one of a probability of a repair being successful, a difficulty of the repair, and an amount of time for completing the repair, selecting at least one possible repair location of the plurality of possible repair locations based on the ranking of each possible repair location of the plurality of possible repair locations, and displaying the at least one possible repair location.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Wellman performing a test on one or more electronic control modules of the vehicle, wherein performing the test includes at least one of loading software on the one or more electronic control modules and determining whether the one or more electronic control modules are outputting data via the electronic system, determining a plurality of possible repair locations based on the diagnostic trouble code set, the diagnostic specifications, and the wiring circuit specifications, generating a ranking for each possible repair location of the plurality of possible repair locations based on at least one of a probability of a repair being successful, a difficulty of the repair, and an amount of time for completing the repair, selecting at least one possible repair location of the plurality of possible repair locations based on the ranking of each possible repair location of the plurality of possible repair locations, and displaying the at least one possible repair location as taught by Merg since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Wellman, and Merg teach the collecting and analysis of data in order to manage faults in a vehicle and they do not contradict or diminish the other alone or when combined.

	
	Referring to Claim 4, see discussion of claim 1 above, while Wellman in view of Merg teaches the method above, Wellman further discloses a method having the limitations of:

displaying an image of at least a portion of the electronic system in a representation of the vehicle and identifying the at least one possible repair location on the image (see; pg. 7, par. 2 of Wellman teaches displaying a screen sharing the location of a fault).


	Referring to Claim 6, see discussion of claim 4 above, while Wellman in view of Merg teaches the method above, Wellman further discloses a method having the limitations of:

the image includes a wiring diagram of the electronic system (see; Figure 4 and pg. 3 , par. 8-9 of Wellman teaches using a display that provides a pictorial representation including all components related to the faulty component, including components of the electronic control system).


	Referring to Claim 8, see discussion of claim 4 above, while Wellman in view of Merg teaches the method above, Wellman further discloses a method having the limitations of:

the possible repair locations include one or more connectors (see; pg. 3, par. 5 of Wellman teaches the providing of the location of a faulty component, pg. 3, par. 9 the diagnosis determines if the component is operating properly pg. 9, par. 6, including the component being a connector).


	Referring to Claim 10, see discussion of claim 1 above, while Wellman in view of Merg teaches the method above, Wellman further discloses a method having the limitations of:

the possible repair locations include a location along a wire of the electronic system (see; pg. 9, par. 6 of Wellman teaches identify a possible repair location related to electrical and wiring).


	Referring to Claim 12, see discussion of claim 4 above, while Wellman in view of Merg teaches the method above, Wellman further discloses a method having the limitations of:

the wiring circuit specifications includes wiring schematics of the electronic system (see; Figure 4 and pg. 3, par. 8-9 of Wellman teaches using a display that provides a pictorial representation including all components related to the faulty component, including components of the electronic control system, Figure 16 including schematics of electronics).


	Referring to Claim 13, see discussion of claim 4 above, while Wellman in view of Merg teaches the method above, Wellman further discloses a method having the limitations of:

the at least one possible repair location is displayed on the wiring schematics of the electronic system (see; pg. 3, par. 5 of Wellman teaches a location of a component that needs to be repairs, Fig. 4 provides a schematic of the electronic component).


	Referring to Claim 16, Wellman in view of Merg teaches a diagnostic system for troubleshooting an electronic system installed on a vehicle.  Claim 16 recites the same or similar limitations as those addressed above in claim 1, Claim 16 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exception.

a test device configured to test the electronic system (see; pg. 3, par. 5 of Wellman teaches a diagnostic device).

a controller configured to receive test data from the test device, the controller configured to determine a set of possible repair locations based on a diagnostic trouble code set, a set of diagnostic specifications of the electronic system, and a set of wiring circuit specifications of the electronic system (see; pg. 7, par. 7 of Wellman teaches receiving an event code and comparing it to electronic service manual data (i.e. diagnostic specifications), pg. 3, par. 4 identifies the difficulty to fix the component, Figure 8 includes the wiring diagrams).


	Referring to Claim 18, see discussion of claim 16 above, while Wellman in view of Merg teaches the method above Claim 18 recites the same or similar limitations as those addressed above in claim 4, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 20, see discussion of claim 16 above, while Wellman in view of Merg teaches the method above Claim 20 recites the same or similar limitations as those addressed above in claim 10, Claim 20 is therefore rejected for the same or similar limitations as set forth above in claim 10.


Claims 5, 7, 9, 11, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wellman et al. (KR 10-0580806 B1) (hereafter Wellman) in view of Merg et al. (U.S. Patent Publication 2015/0142257 A1) (hereafter Merg) in further view of Brozovich et al. (U.S. Patent Publication 2020/0223385 A1) (hereafter Brozovich).

	Referring to Claim 5, see discussion of claim 4 above, while Wellman in view of Merg teaches the method above, Wellman in view of Merg does not explicitly disclose a method having the limitations of, however,

Brozovich teaches the image includes a 3- dimensional model of the at least a portion of the electronic system (see; Figure 15A and Figure 15B of Brozovich teaches an example of a 3D model of a care that depicts possible damage or electronic fault location presented to be interacted by the user).

The Examiner notes that Wellman teaches similar to the instant application teaches diagnosing malfunctions in material handling vehicles.  Specifically, Wellman discloses the diagnosing events from a vehicle in order to provide diagnostic information from a measured failure/fault it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Merg teaches providing vehicle repair information based on received vehicle information from the vehicle describing the condition of the vehicle and identify repair information repair information for said vehicle as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Brozovich teaches reporting diagnostic trouble code set in vehicle is collision related and as it is comparable in certain respects to Wellman which diagnosing malfunctions in material handling vehicles as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Wellman and Merg discloses the diagnosing events from a vehicle in order to provide diagnostic information from a measured failure/fault. However, Wellman and Merg fails to disclose the image includes a 3- dimensional model of the at least a portion of the electronic system.

Brozovich discloses the image includes a 3- dimensional model of the at least a portion of the electronic system.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Wellman and Merg the image includes a 3- dimensional model of the at least a portion of the electronic system as taught by Brozovich since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Wellman, Merg and Brozovich teach the collecting and analysis of data in order to manage faults in a vehicle and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 7, see discussion of claim 1 above, while Wellman in view of Merg teaches the method above, Wellman further discloses a method having the limitations of:

receiving repair data from different vehicles within the set of vehicles, the different vehicles being different than the vehicle (see; pg. 7, par. 7 of Wellman teaches receiving information pulled from a vast amount of service manuals (i.e. different similar vehicles) to provide repair information).

Wellman and Merg does not explicitly disclose the following limitation, however,

Brozovich teaches wherein the step of determining the plurality of possible repair locations is further based on the repair data from the different vehicles and a build sequence of the set of vehicles (see; par. [0036] of Brozovich teaches manufacturing build data including day and time of build for the specific vehicles (i.e. viewed as enough information to discern sequence information).

The Examiner notes that Wellman teaches similar to the instant application teaches diagnosing malfunctions in material handling vehicles.  Specifically, Wellman discloses the diagnosing events from a vehicle in order to provide diagnostic information from a measured failure/fault it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Merg teaches providing vehicle repair information based on received vehicle information from the vehicle describing the condition of the vehicle and identify repair information repair information for said vehicle as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Brozovich teaches reporting diagnostic trouble code set in vehicle is collision related and as it is comparable in certain respects to Wellman which diagnosing malfunctions in material handling vehicles as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Wellman and Merg discloses the diagnosing events from a vehicle in order to provide diagnostic information from a measured failure/fault. However, Wellman and Merg fails to disclose the step of determining the plurality of possible repair locations is further based on the repair data from the different vehicles and a build sequence of the set of vehicles.

Brozovich discloses the step of determining the plurality of possible repair locations is further based on the repair data from the different vehicles and a build sequence of the set of vehicles.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Wellman and Merg the step of determining the plurality of possible repair locations is further based on the repair data from the different vehicles and a build sequence of the set of vehicles as taught by Brozovich since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Wellman, Merg and Brozovich teach the collecting and analysis of data in order to manage faults in a vehicle and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 9, see discussion of claim 1 above, while Wellman in view of Merg teaches the method above, Wellman and Merg does not explicitly disclose a method having the limitations of, however,

Brozovich teaches the diagnostic trouble code set includes trouble codes associated with at least two different circuits of the electronic system, wherein the at least two different circuits share a common connector, wherein the possible repair locations includes the common connector (see; par. [0039] of Brozovich teaches determining a trouble code (i.e. fault code) associated with a component, par. [0032] where the components include all connectors attached to circuits (i.e. which is viewed to include shared circuits), Figure 15O including the repair locations).

The Examiner notes that Wellman teaches similar to the instant application teaches diagnosing malfunctions in material handling vehicles.  Specifically, Wellman discloses the diagnosing events from a vehicle in order to provide diagnostic information from a measured failure/fault it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Merg teaches providing vehicle repair information based on received vehicle information from the vehicle describing the condition of the vehicle and identify repair information repair information for said vehicle as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Brozovich teaches reporting diagnostic trouble code set in vehicle is collision related and as it is comparable in certain respects to Wellman which diagnosing malfunctions in material handling vehicles as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Wellman and Merg discloses the diagnosing events from a vehicle in order to provide diagnostic information from a measured failure/fault. However, Wellman and Merg fails to disclose the diagnostic trouble code set includes trouble codes associated with at least two different circuits of the electronic system, wherein the at least two different circuits share a common connector, wherein the possible repair locations includes the common connector.

Brozovich discloses the diagnostic trouble code set includes trouble codes associated with at least two different circuits of the electronic system, wherein the at least two different circuits share a common connector, wherein the possible repair locations includes the common connector.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Wellman and Merg the diagnostic trouble code set includes trouble codes associated with at least two different circuits of the electronic system, wherein the at least two different circuits share a common connector, wherein the possible repair locations includes the common connector as taught by Brozovich since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Wellman, Merg and Brozovich teach the collecting and analysis of data in order to manage faults in a vehicle and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 11, see discussion of claim 1 above, while Wellman in view of Merg teaches the method above, Wellman in view of Merg does not explicitly disclose a method having the limitations of, however,

Brozovich teaches the diagnostic trouble code set includes trouble codes associated with at least two different circuits of the electronic system, wherein the at least two different circuits each include a length of wire routed through a common region of the vehicle, wherein the possible repair locations includes the common region (see; par. [0039] of Brozovich teaches determining a trouble code (i.e. fault code) associated with a component, par. [0032] where the components include all connectors (i.e. which is viewed to include shared circuits), Figure 15O including the repair locations that are marked off as designated regions (i.e. common regions)).

The Examiner notes that Wellman teaches similar to the instant application teaches diagnosing malfunctions in material handling vehicles.  Specifically, Wellman discloses the diagnosing events from a vehicle in order to provide diagnostic information from a measured failure/fault it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Merg teaches providing vehicle repair information based on received vehicle information from the vehicle describing the condition of the vehicle and identify repair information repair information for said vehicle as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Brozovich teaches reporting diagnostic trouble code set in vehicle is collision related and as it is comparable in certain respects to Wellman which diagnosing malfunctions in material handling vehicles as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Wellman and Merg discloses the diagnosing events from a vehicle in order to provide diagnostic information from a measured failure/fault. However, Wellman and Merg fails to disclose the diagnostic trouble code set includes trouble codes associated with at least two different circuits of the electronic system, wherein the at least two different circuits each include a length of wire routed through a common region of the vehicle, wherein the possible repair locations includes the common region.

Brozovich discloses the diagnostic trouble code set includes trouble codes associated with at least two different circuits of the electronic system, wherein the at least two different circuits each include a length of wire routed through a common region of the vehicle, wherein the possible repair locations includes the common region.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Wellman and Merg the diagnostic trouble code set includes trouble codes associated with at least two different circuits of the electronic system, wherein the at least two different circuits each include a length of wire routed through a common region of the vehicle, wherein the possible repair locations includes the common region as taught by Brozovich since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Wellman, Merg and Brozovich teach the collecting and analysis of data in order to manage faults in a vehicle and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 15, see discussion of claim 1 above, while Wellman in view of Merg teaches the method above, Wellman in view of Merg does not explicitly disclose a method having the limitations of, however,

Brozovich teaches the diagnostic specifications associate connector identifiers of the connectors of the electronic system with possible diagnostic trouble codes, wherein the wiring circuit specifications associate circuit identifiers of the wiring circuits of the electronic system with the connector identifiers (see; pg. 3, par. 5 of Brozovich teaches determining a location of faulty components, pg. 9, par. 6 where the components include electronic connections, pg. 3, par. 9 where diagnostic is to determine is identifying components operating properly).

The Examiner notes that Wellman teaches similar to the instant application teaches diagnosing malfunctions in material handling vehicles.  Specifically, Wellman discloses the diagnosing events from a vehicle in order to provide diagnostic information from a measured failure/fault it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Merg teaches providing vehicle repair information based on received vehicle information from the vehicle describing the condition of the vehicle and identify repair information repair information for said vehicle as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Brozovich teaches reporting diagnostic trouble code set in vehicle is collision related and as it is comparable in certain respects to Wellman which diagnosing malfunctions in material handling vehicles as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Wellman and Merg discloses the diagnosing events from a vehicle in order to provide diagnostic information from a measured failure/fault. However, Wellman and Merg fails to disclose the diagnostic specifications associate connector identifiers of the connectors of the electronic system with possible diagnostic trouble codes, wherein the wiring circuit specifications associate circuit identifiers of the wiring circuits of the electronic system with the connector identifiers.

Brozovich discloses the diagnostic specifications associate connector identifiers of the connectors of the electronic system with possible diagnostic trouble codes, wherein the wiring circuit specifications associate circuit identifiers of the wiring circuits of the electronic system with the connector identifiers.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Wellman and Merg the diagnostic specifications associate connector identifiers of the connectors of the electronic system with possible diagnostic trouble codes, wherein the wiring circuit specifications associate circuit identifiers of the wiring circuits of the electronic system with the connector identifiers as taught by Brozovich since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Wellman, Merg and Brozovich teach the collecting and analysis of data in order to manage faults in a vehicle and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 19, see discussion of claim 16 above, while Wellman in view of Merg teaches the method above Claim 19 recites the same or similar limitations as those addressed above in claim 7, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 7.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wellman et al. (KR 10-0580806 B1) (hereafter Wellman) in view of Merg et al. (U.S. Patent Publication 2015/0142257 A1) (hereafter Merg) in further view of Costantino (U.S. Patent 8,315,760 B2).

	Referring to Claim 14, see discussion of claim 1 above, while Wellman in view of Merg teaches the method above, Wellman in view of Merg does not explicitly disclose a method having the limitations of, however,

Costantino teaches receiving repair locations that correspond to successful repairs done on different vehicles that had diagnostic trouble codes similar to the diagnostic trouble code set (see; col. 8, lines (6-32) of Costantino teaches updating documents associated with multiple vehicles including trouble codes (i.e. identified successful repairs used for documents for repairing a vehicle) based on col. 2, lines (54-67) fault associated with trouble codes).

The Examiner notes that Wellman teaches similar to the instant application teaches diagnosing malfunctions in material handling vehicles.  Specifically, Wellman discloses the diagnosing events from a vehicle in order to provide diagnostic information from a measured failure/fault it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Merg teaches providing vehicle repair information based on received vehicle information from the vehicle describing the condition of the vehicle and identify repair information repair information for said vehicle as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Costantino teaches retrieving diagnostic information based on trouble codes and faults and as it is comparable in certain respects to Wellman and Merg which diagnosing malfunctions in material handling vehicles as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Wellman and Merg discloses the diagnosing events from a vehicle in order to provide diagnostic information from a measured failure/fault. However, Wellman and Merg fails to disclose receiving repair locations that correspond to successful repairs done on different vehicles that had diagnostic trouble codes similar to the diagnostic trouble code set.

Costantino discloses receiving repair locations that correspond to successful repairs done on different vehicles that had diagnostic trouble codes similar to the diagnostic trouble code set.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Wellman and Merg receiving repair locations that correspond to successful repairs done on different vehicles that had diagnostic trouble codes similar to the diagnostic trouble code set as taught by Constantino since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Wellman, Merg and Constantino teach the collecting and analysis of data in order to manage faults in a vehicle and they do not contradict or diminish the other alone or when combined.


Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 Bertosa et al. (U.S. Patent Publication 2006/0149434 A1) discloses a method and system for retrieving diagnostic information from a vehicle.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623